DETAILED ACTION
	This Notice is in response to the Election filed on February 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-12 in the reply filed on February 26, 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


s 13-20 directed to an invention and species non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a display apparatus, comprising:
a display panel comprising a base substrate and a plurality of pixels,
a cover panel comprising a window layer, an optical filter layer, a color filter layer, and a bezel layer, wherein the window layer includes a transmission region overlapping the active region and a bezel region adjacent to the transmission region and includes a rear surface facing the display panel and a front surface opposite to the rear surface, the optical filter layer is disposed on the transmission region of the rear surface, the color filter layer is disposed on the optical filter layer and includes a quantum dot, and the bezel layer is disposed on the bezel region of the rear surface, 
wherein the optical filter layer comprises a partition wall layer, in which an opening is defined, a light-blocking layer disposed on the partition wall layer, and a reflection layer disposed in the opening, and
the bezel layer has a same color as the light-blocking layer.
The most pertinent prior art references include Heo (US Pub. 2020/0159063 A1), Lee (US Pub. 2020/0192140 A1), Kim et al. (US Pub. 2019/0382617 A1), Min (US Pub. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815